Title: Memorandum Books, 1793
From: Jefferson, Thomas
To: 


          1793.
          
            
              Jan.
               3. 
              
              Lodged in bank of U. S. a quarter year’s salary 875.D.
            
            
              
               4. 
              
              Recd. from bank by Petit 125.D.
            
            
              
                 £ s      Pd. Petit for  1675 ℔ hay 4–16– 0 =12.8    furniture 16–10½ =2.25    dress  9– 9 =1.3    table exp. Dec. 16—31 (42 @ .88)  13–17– 4½ =36.98    his wages 18.5 20– 0– 0 =53.33   
            
            
              
              5.
              
                Pd. servts. wages. towit John 7.D. Robert 7.D. Joseph 7.D. James 7.D. Brown 5.D } = 33D.  
            
            
              
              Pd. John 21. bush. oats @ 2/10 = 7.94.
            
            
              
              Pd. Fenno for 6. months gazette endg. Sep. 4. 1.5 D.
            
            
              
              Pd. do. for his 3d. vol. 4.D.
            
            
              
              Gave Mr. Rittenhouse order on bank for 102.67. for Equatorial.
            
            
              
               6. 
              
              Gave Maria .5—do. to pay for shoes 1.D.
            
            
              
               7. 
              
              Pd. Robertson for shoeing horses 4.
            
            
              
              Gave the following orders on the bank of the U. S. to wit
            
            
              
                 £    D.    Thos. Lieper half year’s rent due this day 125–0–0 = 333.33   Thos. Carstairs for carpenter’s work 4–8–6 = 11.80   James Starr & son, shoemaker’s bill  = 36.40   Henry Ingle, Cabinet work 9–15–2 = 26.02   Wm. Whiteside. china £10–10 tea 22/6  11–12–6 = 31.   
            
            
              
              Pd. J. Barclay for 1. doz. bott. claret 7.D.
            
            
              
              Gave printer’s boy .25.
            
            
              
               8. 
              
              Recd. from bank by Petit 20.D.
            
            
              
              Pd. Freneau one year’s gazette, 2 copies 6. Dol.
            
            
              
              Pd. J. Barclay freight of a pipe of Lisbon ante July 25. 1791. from Lisbon 4.D.
            
            
              
               9. 
              
              Pd. for a ticket to see Blanchard’s baloon 5.D.
            
            
              
               10. 
              
              Gave the following orders on the bank of the U. S. viz.
            
            
            
              
                   D.    Pepper H. account for beer. £6– 7–6  =  17.   May, Adam. baker’s account 9– 7–9 = 25.03   Herbst & Lex. groceries to Jan. 8.   38–14–4 = 103.25   
            
            
              
               14. 
              
              Pd. for map 4.33.
            
            
              
               15. 
              
              Gave Stoneburner ord. on bank for 21.16 D. for 2675 ℔ hay.
            
            
              
               17. 
              
              Recd. from bank by Petit 75.D.
            
            
              
                   £sd   D.   Pd. Petit furniture 1–0–0 = 2.67    dress 4–9 = .63    packg. 6–0 = .8    tab. exp. Jan. 1.—12   11–2–4½ = 29.65 (24 @ 1.235)       33.75   
            
            
              
              Maria for a comb 1.25—for her washing woman 5.D.
            
            
              
               18. 
              
              Pd. Anthony for setting lens 8.
            
            
              
              Pd. last year’s subscription to Phil. society 2.D.
            
            
              
               19. 
              
              Pd. to correct error for hay (ante 15) 2.D.
            
            
              
               22. 
              
              Pd. Young for Asylum 2.67.
            
            
              
               23. 
              
              Pd. for 21. bush. oats @ 2/9 = 7.7.
            
            
              
               24. 
              
              Pd. for 2 cords ash & oak 48/ portage 8/ cordage 8d. cutting 5/6 = 8.29.
            
            
              
              Pd. Petit on acct. 1.71.
            
            
              
               25. 
              
              Recd. from bank by Petit 40.D.
            
            
              
              Pd. Matthew Carey for Museum 1.2.
            
            
              
              Pd. John Carey for lottery in books 15.D.
            
            
              
              Pd. for 2. lantherns 3.6.
            
            
              
               27. 
              
              Pd. for ribbon .25.
            
            
              
               28. 
              
              Pd. Petit on acct. 5.D.
            
            
              Jan.
              30.
              
              £   sd  D.Petit’s accts. Jan. 13—26. table expences25–10–9½=68.1contingencies12–7½=1.6826–3–5=69.78 (64 @ 1.09) by cash ante Jan. 24   1.71      by do. ante285.6.71 balance63.07 pd. this day15. leaves balance due48.07 
            
            
              
               31. 
              
              Pd. portage of a book .26.
            
            
              Feb.
               1. 
              
              Sold my horse Brimmer to Saml. Clarkson for 120.D.
            
            
            
              
               2. 
              
              Pd. for a book .6.
            
            
              
               3. 
              
              Pd. Maria balance .26.
            
            
              
              Recd. from Saml. Clarkson 120.D. for the horse.
            
            
              
              4.
              
                Pd. Petit  the balance ante 48.07    his wages of last month  18.5     66.57   
            
            
              
              
                
                  
                    Pd. servts. wages to wit John 7.D. Robert 7.D. Joseph 7.D. James 7.D. Brown 5.D.
                     
                    }
                     33 D.
                  
                
              
            
            
              
               7. 
              
              John for straw 1.D.
            
            
              
              Pd. for a lens .5.
            
            
              
               11. 
              
              Pd. for another do. .25.
            
            
              
               15. 
              
              Pd. Petit on acct. 10.D.
            
            
              
              Gave Maria for shoes & ribbon 1.4 for herself .5.
            
            
              
              Gave in charity .25.
            
            
              
              Pd. for 600. ℔ hay 3.5.
            
            
              
               19. 
              
              Borrowed of Mr. Taylor 200.D.
            
            
              
              Maria for clothes 10.D.
            
            
              
              Pd. Petit on acct. 10.D. also pd. him by Maria .87.
            
            
              
               20. 
              
              Pd. for needles & thread .125.
            
            
              
              Pd. her his acct. in full 22.1.
            
            
              
              Pd. Mrs. Fullarton 6. months board of Maria 80.D.
            
            
              
               21. 
              
              Gave in charity .5.
            
            
              
              Pd. for a cord of oak 23/6 cordg. &c. 6/7 = 4.01.
            
            
              
               22. 
              
              Pd. Petit on acct. 5.D.
            
            
              
               24. 
              
              Gave Maria .5 do. for shoes 1.
            
            
              
               26. 
              
              Pd. Petit on acct. 10.D.
            
            
              
              Pd. Stine for oats 4.25.
            
            
              
               27. 
              
              Pd. Petit for wood 3.95 + on acct. 1.05.
            
            
              
               28. 
              
              Maria for clothes 9/4.
            
            
              Mar.
               1. 
              
              Pd. servts. wages viz. John 7. Robert 7. Joseph 7. James 7. Brown 5. = 33.D.
            
            
              
              Paid Petit on account 10. Doll.
            
            
              
              Pd. John 450. ℔ hay 3.5 + 25 bundles of straw = 375 ℔ 1.D.
            
            
              
               2. 
              
              Borrowed of Mr. Taylor 100.D.
            
            
              
              Pd. Elder taylor’s acct. 12.2.
            
            
              
              Pd. Petit his wages 18.5.
            
            
              
               3. 
              
              Maria .5.
            
            
              
               6. 
              
              Petit 10.D.
            
            
              
               7. 
              
              John 500. ℔ hay 3.33.
            
            
            
              
               9. 
              
              Gave a boy .125.
            
            
              
              Accepted my sister Carr’s Excha. on me for £10–5 Virga. paiable Apr. 4. drawn in favr. Wm. Austin, assd. to Lott & Higba.
            
            
              
               11. 
              
              Petit on acct. 10.D.
            
            
              
              Parker a year’s subscription to Columbian Magazine endg. Jan 1. 94. 1.22.
            
            
              Mar.
               12. 
              
              Petit on acct. 10.D.
            
            
              
               14. 
              
              John 500. ℔ hay 3.33.
            
            
              
               15. 
              
              ¾ cord hiccory 24/ cordg. &c. 5/5 = 3.93.
            
            
              
              Petit on acct. 10.D.
            
            
              
               16. 
              
              Pd. Sharpless the sadler 19/2.
            
            
              
               17. 
              
              Maria .5 do. shoes .4.
            
            
              
               19. 
              
              John 550. ℔ hay 25/.
            
            
              
               20. 
              
              Petit 2.D. bricklayer 1.33.
            
            
              
               23. 
              
              Maria .625.
            
            
              
               24. 
              
              Petit 2.D.
            
            
              
               25. 
              
              12 ℔ clover seed 2.D.
            
            
              
               26. 
              
              John 600 ℔ hay 26/.
            
            
              
              Petit 1.1.
            
            
              
               27. 
              
              Borrowed of Mr. Taylor 50.D.
            
            
              
              Petit 10.D. pasteboard 7d.
            
            
              
              Richardson for a lens 2.D.
            
            
              
               29. 
              
              Mr. Elouis for 20. lessons drawing for Maria 9.89.
            
            
              
              Maria .5.
            
            
              
               30. 
              
              Petit 5.D.
            
            
              
              Portage of 12. loads of furniture to warehouse 8.
            
            
              Apr.
               2. 
              
              Books 3/.
            
            
            
              
               3. 
              
              Petit 10.D.
            
            
              
              Pd. Erringer 3. pr. stockings 3.
            
            
              
               4. 
              
              Lodged in bank US. a quarter’s salary 875.D.
            
            
              
               5. 
              
              Pd. Lott & Higba by ord. on bk. US. the 34.16 ante Mar. 9.
            
            
              
              Lent J. W. Eppes ord. on bk. 80.D. 
            
            
              
              Received from bank by Petit 100.D.
            
            
              
              Pd. Petit 5.D.
            
            
              
               6. 
              
              Pd. Trumble for 12. chairs 20.D. + paintg. 6. do. 1.4 = 21.4.
            
            
              
                Pd. portage  7. loads of books into the country 7.D.    8. loads of furniture to waterside 16/10.   
            
            
              
                Pd. servts. wages towit Joseph 7.D. Robert 7.D. James 7.D. Brown 5.D. John 7.D. } 33.D.  
            
            
              
              Pd. John for Robertson shoeing horses 12/.
            
            
              
               7. 
              
              Gave Maria 1.29.
            
            
              
              Pd. her for Cenas in full 8.66.
            
            
              
               8. 
              
              Pd. setting up iron back & sides 1.5.
            
            
              
              Pd. portage of looking glasses to water side 2.D.
            
            
              
               9. 
              
              Recd. from bank 100.D.
            
            
              
              Pd. Joseph on his discharge 3.D.
            
            
              
              Pd. Petit on acct. 45.D.
            
            
              
                Pd. portage  2 loads of books to country 2.   Pd. do. furniture to water side 2.   
            
            
              
              Pd. small exp. 1/5.
            
            
              
              Pd. subscription to Blanchard for baloon 20.D.
            
            
              
              Moved into country. 
            
            
              
               11. 
              
              Pd. for pamphlets .55.
            
            
              
               13. 
              
              Recd. from bank by Petit 60.D.
            
            
              
              Pd. washing to Mar. 1. 20.D.
            
            
            
              
                Pd. farmer  for ploughg. & sowing 7.D.    for 13. loads of furniture brought out 12.   
            
            
              
              Pd. Petit on acct. 21.D.
            
            
              
              Portage of wine 1.D.
            
            
              Apr.
               14. 
              
              Gave Maria to pay for coat 4.D—for Moller 1.5—herself .25.
            
            
              
               15. 
              
                Pd.  Stine’s acct. 11.78. } 15.   do. in part for more oats 3.22   
            
            
              
              17.
              
                Pd. Petit  5.D.   Do. 5.D.   
            
            
              
              20.
              
            
            
              
              Recd. from bank a post-note for Richd. Curson 12.D.
            
            
              
               21. 
              
              Inclosd. do. to Curson to pay freight of 3. pipes Termo wine. 
            
            
              
               22. 
              
              Gave Maria 1.D.
            
            
              
               23. 
              
              Recd. from bank by Petit 30.D.
            
            
              
              Pd. Petit 18.D.
            
            
              
               24. 
              
              Pd. barber .125.
            
            
              
               26. 
              
              Pd. portage of necessary .5.
            
            
              
              27.
              
                Pd.  R. Leslie for great clock   113.80 cleaning small do.1.50by order on bank115.30  
            
            
              
               28. 
              
              Pd. ¼ of my subscription for Michaud’s journey to Pacific sea 12.5.
            
            
              
               29. 
              
              Recd. from bank by Petit 25.D.
            
            
              
               30. 
              
              Pd. Petit 15.D.
            
            
              
              Pd. Fisher mending thermometer 3.D.
            
            
              May
               1. 
              
              Maria for clothes 2.D.
            
            
              
               3. 
              
              Gave horseler .25.
            
            
            
              
               4. 
              
              Recd. from bank by Petit 70.D.
            
            
              
              Pd. Erringer for 3. pr. stockings 3.D.
            
            
              
              John Golden comes into my service as coachmn. @ 9.D.
            
            
              
              Pd. John Riddle 8.D. He leaves my service.
            
            
              
              Pd. servts. wages. towit Robert 8.D.
            
            
              
               5. 
              
              James 8. John the scullion 5.D.
            
            
              
              Petit 18.5 for wages & 11.5 on account.
            
            
              
              Maria .31.
            
            
              
               6. 
              
              Do. for musick .81.
            
            
              
               9. 
              
              Barber .19.
            
            
              
               10. 
              
              Gave note to bank of U. S. for £67–19–7 + the disct. say 183.1 D. payable @ 60 Days. which pd. to Lieper in full of rent.
            
            
              
               13. 
              
              Gave Maria to pay her Mantua maker 43/3—herself .5.
            
            
              
              Pd. 5.D. to Petit.
            
            
              
              Recd. from bank by Crosby 50.D.
            
            
              
                  £ s   Pd.  Joseph Perkins for a rifle 4–10 } which I had given to Baptist DeCoin a Kaskaskia Indian for his son.    Wm. Wood for cloth &c. 2–5–8    Benj. Scull for a hat 1–2–6    Michl. Roberts for powder flask  5–7½     8–3–9½=21.84   
            
            
              
               
            
            
              
              Pd. Dunlap vol. his gazette for 1792 11.D.
            
            
              
               14. 
              
              Recd. from G. Wythe Hoops’s note on J. Barclay for 64.D. to pay for the Chancery seal I had made for him. Lodged it in bank for collection.
            
            
              
               16. 
              
              Pd. John Golden his wages 4.D. & discharged him.
            
            
              
              Pd. him also for a pr. leather breeches 5.D.
            
            
              
               17. 
              
              Pd. Petit half a cord of wood 2.D.
            
            
              
              Pd. Robinson shoeing horses 22/—horseler at Eagle .25.
            
            
            
              
              Thomas Lapseley comes into my service @ 8.D. the month.
            
            
              
              Pd. Petit on acct. 3.5.
            
            
              
               18. 
              
              Recd. from bank by Petit 35.D.
            
            
              
              Pd. Petit on acct. 18.D.
            
            
              May
               19. 
              
              Borrowed of Petit .25—pd. pontage at Gray’s .25.
            
            
              
              Pd. Maria for Godfrey Welzell 6.67—for herself .4.
            
          
          
            
              Jan.
               
              
              
               
              Feb.
               
              
              
               
              
              
               
              
              
               
              
               
              
              
               
              
               
              
              
               
              Mar.
               
              
              
               
              
               
              
              
               
              
               
              
              
               
              
               
              
              
              
              
              
            
            
              27.
              
              3
              
              
               1.
              
              3
              . 
              
              8
              .
              
              17
              . 
              
              15.
              
              2
              . 
              
              22.
              
              3
              . 
              
               1.
              
              4
              . 
              
              8.
              
              2
              . 
              
              15.
              
              2
              . 
              
              22.
              
              2
              .
              
              
              
            
            
              28.
              
              8
              . 
              
               2.
              
              4
              .
              
              9
              .
              
              1
              .
              
              16.
              
              5
              .
              
              23.
              
              7
              .
              
               2.
              
              1
              .
              
              9.
              
              2
              .
              
              16.
              
              2
              .
              
              23.
              
              3
              .
              
              
              
            
            
              29.
              
              4
              
              
               3.
              
              3
              .
              
              10
              .
              
              8
              .
              
              17.
              
              1
              .
              
              24.
              
              3
              .
              
               3.
              
              3
              .
              
              10.
              
              5
              .
              
              17.
              
              4
              .
              
              24.
              
              2
              .
              
              
              
            
            
              30.
              
              1
              
              
               4.
              
              1
              .
              
              11
              .
              
              1
              .
              
              18.
              
              2
              .
              
              25.
              
              1
              .
              
               4.
              
              3
              .
              
              11.
              
              4
              .
              
              18.
              
              1
              .
              
              25.
              
              4
              .
              
              
              
            
            
              31.
              
              2
              
              
              
               5.
              
              8
              .
              
              12
              .
              
              1
              .
              
              19.
              
              2
              .
              
              26.
              
              8
              .
              
               5.
              
              2
              .
              
              12.
              
              2
              .
              
              19.
              
              1
              .
              
              26.
              
              2
              .
              
              
              
            
            
              
              
              
              
              
               6.
              
              1
              .
              
              13
              .
              
              8
              .
              
              20.
              
              3
              .
              
              27.
              
              8
              .
              
               6.
              
              5
              .
              
              13.
              
              8
              .
              
              20.
              
              1
              .
              
              27.
              
              3
              .
              
              
              
            
            
              
              
              
              
              
               7.
              
              4
              .
              
              
              14
              .
              
              2
              .
              
              
              21.
              
              3
              .
              
              
              28.
              
              1
              .
              
              
               7.
              
              2
              
              
              
              14.
              
              3
              .
              
              
              21.
              
              1
              .
              
              
              28.
              
              2
              .
              
              
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              29.
              
              2
              .
              
              
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              30.
              
              3
              .
              
              
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              31.
              
              3
              .
              
              
              
            
            
              
              
              18
              .
              
              
              
              24
              
              
              
              
              
              38
              
              
              
              
              18
              
              
              
              
              31
              .
              
              
              
              20
              
              
              
              
              26
              
              
              
              
              12
              
              
              
              
              27
              
              
               =
               214
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              Apr.
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              May.
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              June
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
               1.
              
              8
              .
              
              11.
              
              1
              .
              
              21
              .
              
              2
              .
              
               1.
              
              2
              .
              
              11.
              
              2
              .
              
              21.
              
              1
              .
              
              1.
              
              2
              .
              
              11.
              
              1
              .
              
              21.
              
              1
              
              
              
              
            
            
               2.
              
              2
              .
              
              12.
              
              0
              .
              
              22
              .
              
              1
              .
              
               2.
              
              1
              .
              
              12.
              
              2
              .
              
              22.
              
              0
              .
              
              2.
              
              2
              .
              
              12.
              
              2
              .
              
              22.
              
              1
              
              
              
              
            
            
               3.
              
              3
              .
              
              13.
              
              1
              .
              
              23
              .
              
              1
              .
              
               3.
              
              1
              .
              
              13.
              
              1
              .
              
              23.
              
              0
              .
              
              3.
              
              1
              .
              
              13.
              
              0
                .
              
              23.
              
              1
              
              
              
              
            
            
               4.
              
              2
              
              
              14.
              
              2
              .
              
              24
              .
              
              2
              .
              
               4.
              
              0
              .
              
              14.
              
              0
              .
              
              24.
              
              1
              .
              
              4.
              
              1
              .
              
              14.
              
              1
              .
              
              24.
              
              1
              
              
              
              
            
            
               5.
              
              2
              .
              
              15.
              
              1
              .
              
              25
              .
              
              1
              .
              
               5.
              
              2
              .
              
              15.
              
              2
              .
              
              25.
              
              0
              .
              
              5.
              
              6
              .
              
              15.
              
              2
              .
              
              25.
              
              1
              
              
              
              
            
            
               6.
              
              1
              .
              
              16.
              
              1
              .
              
              26
              .
              
              1
              .
              
               6.
              
              1
              .
              
              16.
              
              1
              .
              
              26.
              
              2
              .
              
              6.
              
              1
              .
              
              16.
              
              1
              .
              
              26.
              
              1
              
              
              
              
            
            
               7.
              
              3
              .
              
              17.
              
              2
              .
              
              27
              .
              
              2
              .
              
               7.
              
              0
              .
              
              17.
              
              0
              .
              
              27.
              
              1
              .
              
              7.
              
              0
              .
              
              17.
              
              0
              .
              
              27.
              
              1
              
              
              
              
            
            
               8.
              
              0
              
              
              18.
              
              1
              .
              
              28
              .
              
              2
              .
              
               8.
              
              2
              .
              
              18.
              
              2
              .
              
              28.
              
              0
              .
              
              8.
              
              0
              .
              
              18.
              
              1
              .
              
              28.
              
              1
              
              
              
              
            
            
               9.
              
              0
              
              
              19.
              
              1
              .
              
              29
              .
              
              1
              .
              
               9.
              
              1
              .
              
              19.
              
              2
              .
              
              29.
              
              0
              .
              
              9.
              
              2
              .
              
              19.
              
              0
              .
              
              29.
              
              2
              
              
              
              
            
            
              10.
              
              1
              .
              
              
              20.
              
              2
              .
              
              
              30
              
              
              1
              .
              
              
              10.
              
              1
              .
              
              
              20.
              
              1
              .
              
              
              30
              
              1
              .
              
              10
              
              2
              .
              
              
              20.
              
              1
              
              
              
              30.
              
              2
              
              
              
              
            
            
              
              
              22
              
              
              
              
              12
              
              
              
              
              
              14
              
              
              
              
              11
              
              
              
              
              13
              
              
              31.
              
                    0
              .
              
              
              
              
              17
              
              
              
              
              9
              
              
              
              
              12
              
              
              =
               116
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              6
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
               23. 
              
              Recd. from bank by Crosby 25.D.
            
            
              
              Pd. Stine 13.64 pd. for 3. ℔ shot 2/.
            
            
              
               24. 
              
              Pd. Maria for Gist 10.95—for cloaths 2.5—for Manteau makr. 1.24 pd. do. for herself .31 = 15.
            
            
              
              Pd. Petit 1.D. borrd. of do. .1 pd. pontage at Gray’s .1.
            
            
              
               25. 
              
              Pd. Petit 5.D.
            
            
              
               28. 
              
              Recd. from bank by Crosby 20.D.
            
            
              
              Pd. Petit 10.D.—gave boatmen of L’Embuscade 2.D.
            
            
            
              
               30. 
              
              Gave note to bank of N. A. for 300.D. paiable @ 60. days, endorsed by J. Bringhurst.
            
            
              
              Endorsed a note for 1000.D. payable at bank of U. S. in 60. days for E. Randolph as his security.
            
            
              
               31. 
              
              Pd. Petit 1.D.
            
            
              June
               1. 
              
              Pd. do. 5.D.
            
            
              
               3. 
              
              Pd. Maria for muslin .19 for herself .81 = 1.D.
            
            
              
              Recd. from J. Bringhurst 100.D. of the above 300.
            
            
              
                Pd. Petit on acct. 1.5—his wages 18.5 D. = 20. James 8.D. Cuffy for ½ month 3.D. 
            
            
              
              Repd. Petit the .25 + .1 ante 19. & 24. = .35.
            
            
              
               4. 
              
              Pd. Petit 25.D.
            
            
              
              Pd. Weaver on acct. of milk, vegetables, portage, work 9.25.
            
            
              
               6. 
              
              Pd. Robert his wages 8.D. Thomas do. 4.D.
            
            
              
               8. 
              
              Pd. Petit 5.D.
            
            
              
               10. 
              
              Gave Maria to pay Folwell drawg. master 4.D.
            
            
              
              Gave do. for herself .38 + .62 = 1.D.
            
            
              
               11. 
              
              Pd. for a tin butter cooler .2 pd. Petit 2.D.
            
            
              
               12. 
              
              Pd. Billy part of washing account 10.D. charity .66.
            
            
              
              Recd. from Bringhurst in part of the note of May 30 120.D.
            
            
              
              Recd. also from do. in part of do. a bank post note for 53.28.
            
            
              
               13. 
              
              Inclosed the sd. bank post note to Adam Lindsay Norfolk for candles.
            
            
              
                Pd.  Dunwoody tavern bill 3–7–1  =  8.95    Bryning. smith’s do. 3–12–7½ = 9.68    Douglass for iron back &c.  3–4–3 = 8.57    Guest. long lawn 9 = 1.20    Maria for clothes 10–6 = 1.40  29.8   
            
            
              June
               14. 
              
              Petit on acct. 10.D.
            
            
              
              15.
              
                 £ s   d  Do. for Stock for glazing0–10–7½=1.42Johnson. plaistering1–10=4.Whitesides. china2–7–=6.27Barclay. claret2–14=7.20himself on acct.6.1125. 
            
            
            
              
               17. 
              
              Pd. seeing Blanchard’s parachute 1.D.
            
            
              
              Pd. Crosby small exp. 2.D.
            
            
              
               18. 
              
              Pd. Samuel Biddle his expences from & to Elkton 5.D.
            
            
              
               19. 
              
              Petit on acct. 10.D. charity 1.D.
            
            
              
               20. 
              
              Feedg. horses &c. at falls of Schuylkill .75.
            
            
              
               21. 
              
              Horseler at Eagle .25.
            
            
              
               22. 
              
              Petit 10.D.
            
            
              
               25. 
              
              Pontage to W. Hamilton’s .12.
            
            
              
               26. 
              
              Petit 4.D. Maria .75.
            
            
              
               28. 
              
              Pd. Parish for a hat 4.D.
            
            
              
              Inclosed Greenleaf for vol. of newspapers 6.16 gloves .5.
            
            
              
              Petit 5.D.
            
            
              July
               1. 
              
              Maria .5.
            
            
              
              Recd. of J. Bringhurst 23.47 being balance of the 296.75 for 300.D. ante May 30.
            
            
              
              Charity .25.
            
            
              
               2. 
              
              Pd. for tin .125.
            
            
              
              Recd. a quarter’s salary 875.D. & depositd. in bank US.
            
            
              
              Recd. from bank by Mr. Taylor 100.D.
            
            
              
              Pd. servts. wages. to wit Petit 18.5 Thomas 8. Robert 8. James 8. Cuffy 6. = 48.5.
            
            
              
              3.
              
                Pd. Petit  for Gardener balance washg. to June 1. 10.D.    for Chiles & Swaine 7.9.    for Deschamps for 300 ℔ hay 2.4.   
            
            
            
              
               Gave orders on bank of the U. S. to following person.  Billington. taylor   23.3   Carstairs. carpenter. 65.49   West John for plank 43.14   Ingles Henry. cabinetmaker 22.5   Patton Robert book binder 26.37   Reynolds James. framg. lookg. glasses 99.53    280.33  
            
            
              
               6. 
              
              Gave orders on do. to following persons.
            
            
              
                £ Herbst & Lex grocer’s acct. to June 29.26–1–3½ =69.50Adam May. baker’s acct. in full10–5–3=27.37Henry Pepper. brewer’s do. Jan. 5. to June 26. 10–7–6=27.67Henry Sheaff wine £12. vinegar 9/4½12–9–4½=33.25157.79
            
            
              
              Pd. Jacob Stine for 35½ bush. oats £5–9 = 14.53.
            
            
              
              Pd. to bank in discharge of my note to Lieper for 183.10 ante May 10. by an order on itself.
            
            
              
              Pd. Weaver his acct. portage, vegetables milk &c. 4.65.
            
            
              
              Gave Maria .5.
            
            
              
               8. 
              
              Pd. Petit 10.D. do. 5.D.
            
            
              
              
              July         Aug.         Sep.     1. 1111.21.0. 1. 011.2.21.1 1 2113 2.1121.22.1. 2.012.122.1 22123 3.2132.23.1 3.213.123.1 33133 4.0142.24.1 4.214.624.2 4314 5.115125.0 5.115.125.2 5315 6.216126.1 6.116.126.0 6316 7.217227.2 7.217.227.1 7217 8.118028.2 8.018.228.2 8318 9.1191.29.0 9.619.129.1 931910220.2.30.110.220.030.610320.31.131.2
            
            
              July
               9. 
              
              Pd. pontage at Grey’s .09.
            
            
              
               10. 
              
              Pd. Petit on acct. 5.D.
            
            
              
               11. 
              
              Pd. Mclaughlin & Taggert for coffee by order on the bank 25.97.
            
            
              
               13. 
              
              Recd. from bank by Petit 30.D.
            
            
              
              Pd. Petit 10.D.
            
            
              
               15. 
              
              Pd. Fenno a half year’s gazette 1.5.
            
            
            
              
               16. 
              
              Gave Maria to pay Guenin 12.D.
            
            
              
              Pd. Petit on acct. 5.D.
            
            
              
               18. 
              
              Pd. portage of 2. boxes of china from Mr. Dowse .45.
            
            
              
               19. 
              
              Recd. from the bank by Crosby 20.D.
            
            
              
              Pd. Petit on acct. 10.D. pd. for gloves .5.
            
            
              
               20. 
              
              Pd. for wood 1.75.
            
            
              
               22. 
              
              Gave Maria to pay Elouise 10/—herself 3/1½.
            
            
              
              Pd. poor tax 10/2.
            
            
              
               23. 
              
              Pd. Petit on account 5.D.
            
            
              
               25. 
              
              Thomas for oil .5 Maria .25.
            
            
              
               26. 
              
              Recd. from the bank U. S. by Crosby 25.D. horseler .125.
            
            
              
              Petit on acct. 10.D.
            
            
              
               27. 
              
              Pd. Thomas 3. bushels of rye 17/.
            
            
              
               29. 
              
              Maria .25.
            
            
              *
               30. 
              
              Signed a note for 600.D. paiable at bank of N. A. in 60. days. Indorsed by J. Bringhurst. Note he is to take up my note of 300.D. ante May 30. and to draw the balance & pay to me.
            
            
              
              Petit on acct. 7.D.
            
            
              Aug.
               1. 
              
              Recd. from bank US. by Crosby 40.D.
            
            
              
               2. 
              
              Pd. for wood 2.D.
            
            
              
              Petit on acct. 10.D.
            
            
              
               3. 
              
              Servts. wages. to wit Thomas 8.D. Robert 8. James 8. Cuffy 6. = 30.
            
            
              *
                
              
              Gave in the note of 600.D. this day, changg. it’s date accordingly.
            
            
              
               4. 
              
              Maria .5.
            
            
              
               5. 
              
              Recd. of J. Bringhurst 35.D. in part of the 600. ante.
            
            
              
              Pd. Petit wages 18.5 D.
            
            
              
              Pd. Weaver his acct. portage 9/6 mowing 12/3 milk & vegetab. 47/11 = £3–19–8. 
            
            
              
               9. 
              
              Recd. from J. Bringhurst 65.D. on acct. of the 600. ante.
            
            
              
              Pd. Whitesides & Collier for linen for Maria 21.67.
            
            
            
              
              Pd. Barnes for ½ ℔ Imperial tea 1.5.
            
            
              
              Pd. Trumble chairs 5.D.
            
            
              
               10. 
              
              Gave Petit to pay for 4. doz. towels 12.
            
            
              
              Pd. do. on acct. 8.D.
            
            
              
              Gave Maria for stockgs. 4.4.
            
            
              
              Pd. Voight for mending & cleaning watch 4.67.
            
            
              
              Pd. for wood 2.D.
            
            
              
               11. 
              
              Gave Maria .5.
            
            
              
               13. 
              
              Petit 5.D.
            
            
              Aug.
               14. 
              
              Maria for handkerchiefs 24/.
            
            
              
               16. 
              
              Recd. of John Bringhurst 40.D. on acct. of the 600.
            
            
              
              Pd. Peter Gordon shoemaker for J. W. Eppes £3–13–6 = 9.8.
            
            
              
              Pd. Petit for 3. iron stoves 2.11.
            
            
              
              Pd. do. on acct. 10.D.
            
            
              
               18. 
              
              Pd. for wood 2.D.
            
            
              
               19. 
              
              Pd. Billy Gardner 6. months washing (endg. Aug. 6.) for Maria 12.D.
            
            
              
               20. 
              
              Gave horsler .25.
            
            
              
              Petit 4.D.
            
            
              
               21. 
              
              Recd. of Bringhurst 40.D.
            
            
              
               22. 
              
              Pd. Jones the smith 6/6.
            
            
              
               23. 
              
              Petit on acct. 5.D.
            
            
              
              Pd. Spurck in part for clock 15.D.
            
            
              
               24. 
              
              Pd. Billy Gardner for J. Madison 34.70.
            
            
              
               27. 
              
              Pd. for a book 1.5—Maria .5.
            
            
              
              Petit 6.
            
            
              
               29. 
              
              Maria for makg. linen 3.73.
            
            
              
              Pd. County & town tax 26/6 = 3.53.
            
            
              
              Recd. of Bringhurst 30.D.
            
            
              
              Pd. Petit 10.D.
            
            
              
               30. 
              
              Pd. Thomas his wages of the month 8.D.
            
            
              
              Recd. of Bringhurst 10.D.
            
            
              
               31. 
              
              Pd. Petit 3.D. pd. Thos. for expences to Georgetown 13.D.
            
            
              
              Pd. for wood 1.75.
            
            
              Sep.
               1. 
              
              Pd. a messenger to town .25 gave Maria .5.
            
            
              
               2. 
              
              Petit 3.D. pd. a yd. catgut .25.
            
            
            
              
               4. 
              
              Pd. to Petit by Bringhurst 10.D.
            
            
              
               5. 
              
              Recd. of J. Bringhurst 40.D.
            
            
              
              Pd. Robertson the smith 42/.
            
            
              
              Pd. servants wages. Robert 8.D. James 8. Cuffy 6.
            
            
              
               7. 
              
              Gave Maria .5.
            
            
              
              Pd. Petit 5. pd. for wood 2.D.
            
            
              
               8. 
              
              Recd. back from Thos. surplus of expences .47.
            
            
              
               Recd. a horse from TMRandolph junr. 
            
            
              
               10. 
              
              Pd. portage 1.D.
            
            
              
              Pd. for 3. bushels rye & pontage 16/9.
            
            
              
              Endorsed a note of 200.D. to bk. US. for George Taylor @ 60. days.
            
            
              
               13. 
              
              Gave my note for 100.D. paiable in 60. days to John Ross.
            
            
              
              Gave him order for 215.D. on Mr. Bankson in 21. days.
            
            
              
              Recd. from him in return an order for 315.D. on bank Pensva.
            
            
              
              Pd. washing 1.20.
            
            
              
               14. 
              
              Recd. by Crosby from bank of Pensva. 315.D.
            
            
              
              Pd. Mrs. Gardner a quarter’s washing 20.D.
            
            
              
              Pd. Fenno for gazette & advertising 3.15.
            
            
              
              Pd. for hay 13/6.
            
            
              
                 D.   Gave Mr. Bankson order on the treasury for  875.   Gave do. order on J. Bringhurst 48.   
            
            
              
              Note this balances the note of 600.D. and my gun sold for 24 D.
            
            
              
              See memm. to Mr. Bankson how to dispose of the money.
            
            
              Sep.
               16. 
              
              Pd. G. Gray for butter & oats 6.40.
            
            
              
              Pd. Jones the smith 3.D.
            
            
              
               17. 
              
              Pd. Weaver in full for cream, herbs, portage 15.18.
            
            
              
              Pd. Maria’s maid 3.D.
            
            
              
              Pd. James 8.D. Robert 10.D. Cuffy 6.D. Thomas 12 D.
            
            
              
              Petit 40.D. pd. do. for porter 1.1 do. for Grey for beer 1.
            
            
              
              Set out for Monticello.
            
          
          
          
            
              
              Gray’s pontage .16—Spuryear’s dinner &c. 1.97.
               
              2.
              13
            
            
            
              
              18.
              
              Newport. lodging &c. 3.
              
              
              
            
            
              
              Elkton. messenger & barber .8 breakft. &c. 1.97.
              
              
              
            
            
              
              19.
              
                Susquehanna.  ferrge. &c.  1.7.    lodgg. &c. 4.325. Bushtown breakft. &c.1.2.Webster’s oats .45. 
              
              7.
              47
            
            
              
              20.
              
               Baltimore. barber, powder, pomatum .75.Starck’s lodging &c. 6.13. 
              
              6.
              725
            
            
              
              Elkridge ferrge. .31.
              
              
              
            
            
              
              Spuryear’s breakft. &c. 1.51.
              
              
              
            
            
              
              Vanhorn’s oats .4.
              
              8.
              35
            
            
              
              21.
              
               Georgetown. expences of Thomas & Jupiter 4.47.dinner, lodgg. &c. 4.5 ferrge. 1.06. 
              
              
              
            
            
              
               Alexandria. toll .18—toothbrushes, powder, barber 2.12.gloves for Maria .31 smith 1.recd. from Col. Fitzgerald for horse 18.33.messenger to Georgetown 2.breakft. dinner &c. 4.5 a guide .1. 
              
              15.
              46
            
            
              
              22.
              
              Mount Vernon. servts. 1.5.
              
              
              
            
            
              
               Colchester. mending wheel 1. dinner &c. 2.33.ferrge. .69. 
              
              
              
            
            
              
              23.
              
               Dumfries. barber .2 lodgg. &c. 4.29.servts. .125. 
              
              10.
              01
            
            
              
              Shoemake’s. breakft. &c. 1.29.
              
              1.
              415
            
            
              
              24.
              
              Adams’s mill. oats .125.
              
              
              
            
            
              
              Orange C. H. dinner &c. 1.97.
              
              2.
              095
            
            
              
              25.
              
              Mr. Madison’s. servt. .25.
              
              .
              25
            
            
              
              
              
               Cash on hand.  gold    105.34silver41.26146.60 
              
              53.
              905
            
          
          
          
            
            
              
               26. 
              
              Gave J. Garld. Jefferson 40.D.
            
            
              
               27. 
              
              Mrs. Randolph for small exp. 8.D.
            
            
              Oct.
               3. 
              
              Gave in Charity 4.D. paid for lime .2.
            
            
              
               12. 
              
              Recd. of Bowling Clarke £55–5–6 = 184.26.
            
            
              
               13. 
              
              Pd. Wm. Reynolds for butter 1.
            
            
              
               14. 
              
              Accepted my sister Carr’s order in favr. of Myers for £55–18–2 payable in Richmd. Nov. 30 = 186.36.
            
            
              
               19. 
              
              Pd. Wm. Reynolds for butter, eggs &c. 3/9 + 2/3 on acct.
            
            
              
               20. 
              
              Recd. of Joseph Price for smith’s work 3.
            
            
              
               22. 
              
              Sent by T. Shackleford to Fitch for 6. chairs 3.D.
            
            
              
              I have agreed with Watson to come & work for me at 120.D. a year, 500 ℔ pork & corn.
            
            
              
               24. 
              
              Gave J. Garld. Jefferson the balance of his year’s allowance 51.66.
            
            
              
               25. 
              
              Gave Maria 3.
            
            
              
              Put into hands of TMRandolph junr. 20.D. to pay expences of removing my furniture from Rocket’s to Belvedere.
            
            
              
              Left Monticello.
            
            
              Oct.
               25. 
              
              Pd. oats at Gordons .4.
            
            
              
               26. 
              
              Do. at Wright’s .3.
            
            
              
               27. 
              
              Dinner lodging &c. at Gatewood’s 2.1.
            
            
              
              Fredsbg. barber .25 ferrge. &c. Chatham .25 servt. .1.
            
            
              
              Gave Bob for his expences 3.
            
            
              
              Pd. Benson breakft. lodgg. &c. 7.57.
            
            
              
              Pd. for 2 passages in the stage to Alexandria 6. servt. .1.
            
            
              
               28. 
              
              Ferrge. at Falmouth .1.
            
            
              
              Stafford C. H. breakfast .5.
            
            
              
              Colchester. dinner &c. 1.1.
            
            
            
              
              29.
              
                Alexandria.  barber .25—lodgg. at Wise’s .7.    2 seats in stage to Baltimore 7.66.    servt. .2.   
            
            
              
              Georgetown ferrge. .2.
            
            
              
              Bladensbg. breakfast .62.
            
            
              
              Spuryear’s dinner 1.43 servt. .2.
            
            
              
              30.
              
                Baltimore  barber .2 servt. .2.    lodging at Storck’s 3.66.  
            
            
              
              Bush. dinner 1.91.
            
            
              
              31.
              
                Susqueha.  ferrge. and ferrymen .5.    Rogers’s supper & lodging 1.43 servt. .125.  
            
            
              
              Elkton breakfast .73.
            
            
              Nov.
               1. 
              
              Brandywine. dinner & lodging at Stewart’s 1.5.
            
            
              
              Chester. breakfast .69 servt. .25 barber .25.
            
            
              
              Germantown. pd. Hartman Elliot for bringing me from Baltimore 6 days coming & going 30.D. ferriages 3.18 = 33.18.
            
            
              
              (All the preceding travelling expences amount to 77.65.
            
            
              
               4. 
              
              Pd. James wages 8.D. washing .5 servt. .125.
            
            
              
               5. 
              
              Pd. for inkpot .18.
            
            
              
               12. 
              
              Gave the cook at Bockius’s .5.
            
            
              
              Pd. Bockius’s bill 11. days entt. 29.61.
            
            
              
               13. 
              
              Pd. Gilliams drawing a tooth 4.66.
            
            
              
               14. 
              
              Pd. Franks the barber 1.125 washing 1.
            
            
              
              Pd. Bockius’s second bill 12.03. Note 3.33 was for board of Lapseley the office keeper.
            
            
              
               15. 
              
              Pd. barber .25 James hhd. exp. 3. table 1.33 slippers 1.25.
            
            
              
               16. 
              
              Pd. for shoebrushes .31 cutting wood .2.
            
            
              
               17. 
              
              Pd. barber .125.
            
            
            
              
               18. 
              
              Pd. for mending lock .2.
            
            
              
              Gave my note to bank of US. for 875.D. @ 60. days.
            
            
              
               19. 
              
              Have credit at bank for do. 865.82.
            
            
              
              Inclosed to John Ross ord. on bank for 100.D. for note Sep. 13.
            
            
              
               20. 
              
              Pd. Dr. Shippen his acct. in full by ord. on bank for 63.67.
            
            
              
              Inclosed to Mr. Taylor ord. on bank for 20.D. in a bank bill to be sent to Jacob Hollingsworth to buy clover seed. 
            
            
              
              Pd. James for hhd. exp. 1.D.
            
            
              
              Pd. Gilliams dentist 2.33.
            
            
              
               21. 
              
              Inclosed to Jacob Hollingsworth the bank bill for 20.D.
            
            
              
               22. 
              
              Gave Philip Freneau order on bank for 18.75 to wit.
            
            
              
                 for  myself to Oct. 26. 93. 6.    James Madison 4.5    Ambrose Madison 6.   for  cash I recd. for Jos. Jones   2.25     18.75   
            
            
              
              Gave order on bank for 186.36 to be remitted to Myers in a post bill to pay the order of Mrs. Carr ante Oct. 14.
            
            
              
              Gave order on bank US. for 40.D. in a post bill to be remitted to A. Stewart to buy sheep. 
            
            
              
              Patrick Kennon remitted to me an order of Charles Smith & co. on Elliston & Perot for 109.83 due to Wm. Short for which I am to credit W. S.
            
            
              
              He inclosed me W. Short’s certificates of stock in his hands, to be transferred from the office in N. Y. to that in Philada. in W. S.’s own name, so these certificates will not enter into acct. between W. S. & myself.
            
            
              
                They are  2800. 6 percents    2356. 3. percents    2150. deferred    7306   
            
            
              
              Indorsed Smith & co.’s bill for 109.83 to bank of US. to be collected & entered to my credit.
            
            
              
              Pd. Meng for horsehire 1.33.
            
            
              
              Pd. do. for ½ cord hiccory 2.83 of which charge half for the office.
            
            
            
              
               23. 
              
              Pd. Ingles in full by ord. on bank 67.03 pd. washg. 1.5.
            
            
              
              Pd. for cord of wood 5.33 cutting .6 (half to office.
            
            
              
              Pd. Peter Didier for 7. pr. stockgs. 59/ overpd. do. on acct. 11/.
            
            
              
              Pd. James hhd. exp. 11/2 + 3/10 = 2.
            
            
              
               24. 
              
              Inclosed to Myers the bank post note for 186.36 D. on acct. of my assumpsit to him for Mrs. Carr.
            
            
              
              Inclosed to A. Stewart a bank post note for 40.D. to buy sheep.
            
            
              
               25. 
              
              James for hhd. exp. 5.
            
            
              
              Gave Mrs. Fullarton ord. on bank for 66.67 in full.
            
            
              
              Recd. from bank by Crosby 50.D.
            
            
              
              Pd. Campbell for books 4.D. pd. for lenses 1.5 barber .375.
            
            
              
              Pd. Wirtz groceries in full 4.48.
            
            
              
               29. 
              
              Pd. for horse to Phila. .67 washing .75.
            
            
              
               30. 
              
              Pd. Wirtz ½ ℔ coffee .09.
            
            
              
              Recd. for wood remaining 4.D.
            
            
              
              Pd. Weiss for 15 days board of Thomas Lapsely office keeper 5.D.
            
            
              
              Pd. James hhd. xp. 7/2 + 4d = 1.D.
            
            
              
              Pd. Dr. Logan for a plough 8.D.
            
            
              
                Pd.  Crosby for pomatum &c. 2.22.    do. waggonage Germ. T. .5.  
            
            
              
              Pd. coachee from Germ. Town 2.33.
            
            
              
              Recd. from J. Bringhurst part of note of Aug. 3. 23.D. (or of 48.D.)
            
            
              
              Delivered do. 2 peices of New York gold to be changed.
            
            
              Dec.
               6. 
              
              Pd. T. Lapseley wages as office keeper 6.13.
            
            
              
              Pd. Richardson for spectacles 7.8.
            
            
              
              Pd. Blame acct. for porter 2.17.
            
            
              Dec.
               7. 
              
              Paid coach-hire .25.
            
            
              
               10. 
              
              Pd. for shaving brush .125—salve .125.
            
            
            
              
               11. 
              
              Accepted Fenwick & Mason’s bill for wine 205.42 D. @ 30. days sight to Joseph Anthony & son.
            
            
              
              Gave charity .125.
            
            
              
               12. 
              
              Gave order on bank US. for 62.8 to John Vaughan for his bill for £13–13 sterl. on Byrd, Savage & Byrd paiable to T. Pinckney, and inclosed it to T. Pinckney to pay for threshing model. 
            
            
              
               13. 
              
              Pd. tinman .187.
            
            
              
               14. 
              
              Recd. from bank by Crosby 50.D.
            
            
              
              Pd. Bryning in full 9.97.
            
            
              
              Pd. Stine’s acct. for oats by order on bank for 22.69.
            
            
              
              Pd. Freneau for advertising J. Nicholas’s land 2.D.
            
            
              
               16. 
              
              Pd. for 1. cord wood 5.D. cartg. & wharfage .8 cutting .8 = 6.6.
            
            
              
              Pd. Carstairs by ord. on bank his acct. 27.D.
            
            
              
               17. 
              
              Pd. Price the watchmaker .36.
            
            
              
              Pd. Delany duties on Maccaroni .7.
            
            
              
              Pd. Aitken for books 6.D.
            
            
              
               19. 
              
              Pd. Weaver carting 13 loads of furniture to the city 13.D.
            
            
              
              Pd. for a cheese 16½ ℔ 4.125.
            
            
              
               20. 
              
              Pd. for book .81 4 ℔ lucerne seed 10/ other seed 2/6 = 1.67.
            
            
              
               24. 
              
              Pd. Peter Dedier for stockings 4.26.
            
            
              
              Pd. for violin strings 2.06.
            
            
            
              
               26. 
              
              Pd. for books 2. for pencils .26.
            
            
              
              27.
              
              Pd. Crosby for wood 2.56 for package & drayage of goods 4.75 } 20.81for Vanuxem for freight & storage of Maccaroni 3.5for Odier for 1. doz. bottles of oil 10.
            
            
              
              Recd. by Crosby from Bringhurst balance of note of Aug. 3. 25.D.
            
            
              
              Recd. from do. in part for gold of Nov. 30. 8.D.
            
            
              
               28. 
              
              Pd. Crosby package & drayage 3/1½.
            
            
              
              Pd. for a book 2.D.
            
            
              
               30. 
              
              Pd. Sellers for wire netting for doors 38/10.
            
            
              
              Pd. for mendg. locket 1.5.
            
            
              
              Gave Betty Whitesides ord. on bank for china & tea 43.67.
            
            
              
              Recd. from the bank by Crosby 50.D.
            
            
              
              Pd. Voight mendg. watches 1.D.
            
            
              
               31. 
              
              My balance remaining in the bank of US. is 112.37.
            
          
        